DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “arm is at least as long as the entire height of the cradle” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the releasable lock" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pivot mount" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 states “pivoting of the elongate arm…” and as written the limitation constitutes a process step in an apparatus claim and renders the claim indefinite.  Appropriate correction is required.
Claim 8 states “the thread…extends substantially along the length of the elongate arm” and use of the term substantially renders the claim indefinite as it is not clear what amount of the length is required (or not required) to be threaded.  Appropriate correction is required.
Claim 12 recites the limitation "the pivot plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the locking element receiving aperture" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 17-19, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Koch (US 5,123,547).
Regarding claim 1, Koch (hereafter “D1”) discloses a releasable lock for a pipe cradle (figure 3), the releasable lock comprising an elongate arm (rod 26) pivotally mounted at a first end to a pivot end (at cross pieces 32/34) mounted on a cradle frame (channel 22), pivoting of the elongate arm about the pivot mount displacing the elongate arm between a first release position (out of top recesses 44/46) allowing removal or addition of pipes from/to a cradle and a second, securing position (in recesses 44/46 in which pipes are secured in position in a cradle (5) by means of a releasable locking means (at nut 30) housed in the region of the second end of the elongate arm, the releasable lock comprises a locking element (30), said locking element being moveable between a release position (not tightened) allowing pivoting of the elongate arm about the pivot end and an engagement position preventing said pivoting (tightened to secure the pipes – col. 4, lines 5-17).
Regarding claim 2, D1 discloses wherein the pivot end (at 32/34) is arranged at a lower region on a cradle frame (22) (figure 3).
Regarding claim 3, D1 discloses wherein the locking element (30) engages a cross-beam (20) in a top region of a cradle (figure 2).
Regarding claims 4-5, as shown in figure 3, the elongate arm length is less than the height of a cradle when considering the entire device to be the height of the cradle.  If considering the member (22), then the elongate arm is a greater height.

Regarding claim 9, D1 discloses wherein a cradle (22 and/or 20) includes an aperture (openings in sides of 20 and/or 22) to receive and retain the elongate arm when moving to and in the release position (figure 3).
Regarding claim 10, D1 discloses wherein the pivot mount (at 32/34) comprises a pivot pin (at 32/34) housed on the cradle (22).
Regarding claim 11, considering the entire device as the cradle and the member (22) as the end of the arm it includes at least one pivot plate (side plate of 22) comprising a pin receiving aperture (at 36/38).
Regarding claim 12, D1 discloses wherein the first end of the elongate arm (at 22) includes a plate (side of 22) located alongside a pivot mount housing (at 22), such that the pivot mount extends from and engages the pivot plate (at 36/38) (figure 3).
Regarding claim 13, D1 discloses wherein an aperture (apertures are present along sides of both 20/22 as well as member 5 – figure 3) is provided along the length of upward extending side portions of a cradle.
Regarding claim 14, D1 discloses wherein the first end of the elongate arm, includes two pivot plates (sides of 22) , the two pivot plates extending in substantially the same plane as the elongate arm (at least portion(s) of 22 extend in a same plane as portions of arm).
Regarding claim 15, D1 discloses wherein the pivot plates (sides of 22) extend substantially downward of a diverging plate (taking the member 34 as diverging plate) at the first end of the elongate arm (portions of 22 extends down from 36).

Regarding claim 18, D1 discloses wherein the locking element (30) engages the top of the uppermost cross-beam (at 5 via 20) to lock the elongate arm in the locking position.
Regarding claim 19, D1 discloses wherein said engagement is a frictional engagement (nut 30 engages 20 to 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 5,123,547) in view of Lu (US 2018/0162614).
Regarding claim 16, D1 does not disclose wherein the locking element includes a pivotally mounted blocking plate, displacement of the locking element being limited by the blocking plate being movable between a first position in which the plate blocks the aperture and a second position in which the aperture is clear, the blocking plate disposed about a portion of the locking element receiving aperture.
Lu (hereafter “D2”) discloses a pipe rack (1) comprising a locking element (nut 204 – figure 9) having its displacement limited by a removable blocking plate (plates 208 and/or 215).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide blocking plate(s) as taught by D2 to the upper part of the rack of D1 to secure the locking member (30) from unintended displacement.
Regarding claim 20, D1 in view of D2 as discussed per claim 16 discloses a securing member (from D2 – 208/215) to releasably retain the locking element in the engagement position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631